Citation Nr: 1728325	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-26 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death for the purpose of entitlement to Dependency and Indemnity Compensation (DIC) benefits.

2. Entitlement to DIC under 38 U.S.C.A. § 1318.

3. Entitlement to service-connected burial benefits.

4. Entitlement to special monthly compensation (SMC) based on need for aid and attendance and/or housebound status for the Veteran prior to his death.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran's surviving spouse and her daughter


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from December 1941 to October 1945; August 1946 to August 1948; and from November 1949 to February 1964. The Veteran died in early 2010. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant in part contends that the Veteran's service-connected bronchitis caused or contributed to his death in early 2010. Although in February 2015, the appellant submitted a letter from Thomas M. Baker, a hematologist/oncologist who 
stated that the Veteran's "bronchitis led to or caused his [chronic obstructive pulmonary disease] which was a contributing factor" in the Veteran's death. Although Dr. Baker did not provide any further information, such that the Board can discern the basis of his opinion, the letter triggers VA's duty to assist the appellant by the conduct of medical inquiry. 

The case is therefor REMANDED for the following action:

1. Ask the Appellant if she has any further medical or non-medical evidence to show the severity of the Veteran's service-connected bronchitis, evaluated as 30 percent disabling from November 1999 to the time of his death in early 2010. 

 2. After providing the Appellant with a time period to submit such evidence or upon receipt of her response, ask a suitably-qualified medical examiner to review all evidence and express a FULLY-EXPLAINED opinion as to whether the Veteran's service-connected bronchitis was a causal or contributory cause of his death in early 2010.  


The examiner is advised that under the law, contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

The examiner must also respond as to whether, given the Veteran's bilateral varicose vein disorders, were there resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 

3. Readjudicate the claims and if necessary, return the claims to the Board after any other due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





